Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 1 of 10 PageID #: 719




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                               §
 JOE MARLIN GILMER,                            §
      Petitioner,                              §
                                               §
 v.                                            §   Case No. 6:19-cv-208-JDK-JDL
                                               §
 DIRECTOR, TDCJ-CID,                           §
      Respondent.                              §
                                               §

           ORDER ADOPTING REPORT AND RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE
       Petitioner Joe Marlin Gilmer, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this petition for the writ of habeas corpus challenging the

 legality of his conviction. The case was referred to United States Magistrate Judge

 John D. Love pursuant to 28 U.S.C. § 636.

       Before the Court are Petitioner’s motion for summary judgment (Docket

 No. 45) and motion for discovery (Docket No. 53) and Respondent’s supplemental

 motion for summary judgment (Docket No. 50). On July 6, 2021, Judge Love issued

 a Report and Recommendation recommending that the Court grant Respondent’s

 motion for summary judgment, deny Petitioner’s pending motions, and dismiss this

 petition with prejudice as barred by the statute of limitations and, alternatively, as

 lacking in merit. The Report further recommended that a certificate of appealability

 be denied. Docket No. 55. Petitioner timely objected. Docket No. 60.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the



                                           1
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 2 of 10 PageID #: 720




 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

       Petitioner raises several objections that the Court will address in turn.

                                            1.

       Petitioner first asserts that the indictment charged him under Texas Penal

 Code § 22.02 for aggravated assault with a deadly weapon / family violence under

 Texas Family Code § 71.004, but the text of the indictment says that Lawler was a

 member of Petitioner’s family as defined under Family Code § 71.003. Docket No. 60

 at 2–3. However, the indictment specifically charges Petitioner with aggravated

 assault against a family member as defined in Family Code § 71.003.               Docket

 No. 17-17 at 6. The use of the term “aggravated assault with family violence” does

 not indicate an improper reference to § 71.004 or otherwise render the indictment

 invalid. See, e.g., Johnson v. State, No. 05-15-0060-CR, 2016 WL 1733610 (Tex.

 App.—Dallas 2016, no pet.) (citing Thomas v. State, 150 S.W.3d 887, 888 (Tex. App.—

 Dallas 2004, pet. ref’d)).    Further, the Texas Court of Criminal Appeals has

 implicitly held that the indictment was sufficient by declining to grant state habeas

 corpus relief, which precludes federal habeas relief on the question of the

 sufficiency of the indictment. McKay v. Collins, 12 F.3d 66, 68–69 (5th Cir. 1994).

 Accordingly, this objection is without merit.




                                            2
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 3 of 10 PageID #: 721




                                           2.

       Petitioner next complains that the board policy regarding law library holdings,

 cited in the affidavits of Jeania Pegoda and Jessica Riley, is hearsay, and that these

 affidavits are not based on personal knowledge. Docket No. 60 at 5–6. But the board

 policy is a public record and therefore an exception to the hearsay rule under Federal

 Rule of Evidence 803(8). Pegoda’s affidavit states that she has personal knowledge

 and is the custodian of records, and that under TDCJ policies in effect at the time,

 inmates had access to a law library, which included a physical copy of a publication

 containing the federal habeas corpus statutes. Docket No. 50-4. Riley’s affidavit

 states that she has personal knowledge of the fact that the law library holdings list

 for all TDCJ units since 2011 includes “Federal Civil Judicial Procedure and Rules,”

 a book containing the federal habeas corpus statutes.        Docket No. 50-3.    These

 affidavits sufficiently show that the affiants had personal knowledge of the

 information they provided.

       The Magistrate Judge correctly concluded that, unlike the situation in Egerton

 v. Cockrell, 334 F.3d 433 (5th Cir. 2003), Respondent provided evidence that the

 Petitioner had access to the AEDPA text. See Dufrene v. Ramos, No. 16-13822, 2016

 WL 631112, at *3–4 (E.D. La. Oct. 6, 2016) (collecting cases holding that the scope of

 Egerton is extremely limited based upon its unusual facts); Romero v. Thaler,

 No. 2:10-cv-75, 2010 WL 2366025, at *3 (N.D. Tex. 2010) (“Now that the AEDPA has

 been in effect for over a decade, it is unlikely that a prisoner could successfully rely

 on Egerton, which was fact-specific to a prisoner dealing with a new law and no copy

 of the statute.”) Accordingly, this objection is without merit.


                                            3
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 4 of 10 PageID #: 722




                                           3.

       More pertinently, the Magistrate Judge determined that it was not a purported

 lack of legal materials that prevented Petitioner from timely seeking federal habeas

 corpus relief, but rather the fact that he waited sixteen months after his conviction

 became final before seeking state habeas corpus relief. Docket No. 55 at 9. In his

 objections, Petitioner claims that he delayed filing his state habeas petition because

 he was unaware of the federal habeas statute of limitations. Docket No. 60 at 7–8.

 The Magistrate Judge appropriately observed that, “had Gilmer believed that state

 habeas was his only recourse, as he claims to have been told, he had no reason to wait

 over a year before seeking such relief.” Docket No. 55 at 9. Petitioner has not shown

 that the alleged inadequacy of the law library caused his delay in seeking state habeas

 relief, and it was this delay that resulted in the expiration of his federal limitations

 period. Petitioner’s objection on this ground is thus without merit.

                                            4.

       Next, Petitioner asserts that his actual innocence is a gateway to evade the

 statute of limitations.   Petitioner contends that he pleaded guilty to the alleged

 offense of aggravated assault—family violence causing serious bodily injury. Docket

 No. 60 at 14. On December 20, 2016, Petitioner asserts that the trial court found him

 guilty of aggravated assault—date / family / household member with the finding of a

 deadly weapon. Id. Then, on January 19, 2017, Petitioner alleges that the trial court

 found him guilty of aggravated assault with a deadly weapon—family violence. Id.

 He again argues that he was convicted under Texas Family Code § 71.004, which

 Petitioner argues is a “non-existent offense.” Id. at 15.


                                            4
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 5 of 10 PageID #: 723




       The aggravated assault statute under which Petitioner was convicted, Texas

 Penal Code § 22.02, provides that an assault is a first-degree felony if the actor uses

 a deadly weapon during the commission of the assault and causes serious bodily

 injury to a person whose relationship or association with the defendant is described

 by Texas Family Code §§ 71.0021(b) [dating relationship], 71.003 [family], or 71.005

 [household]. Section 71.004 does not define a relationship, but rather defines the

 term “family violence.” Nothing in the record substantiates Petitioner’s claim that

 he was convicted under an application of Penal Code § 22.02 to Family Code § 71.004.

 Accordingly, this objection is without merit.

                                            5.

       Next, Petitioner asserts that he was convicted of assaulting a person not

 named in the indictment. Docket No. 60 at 15–16. Petitioner argues he was indicted

 for assaulting a person named “Charles Lawler” but during the sentencing phase, the

 evidence showed that he had assaulted a person named “Charles Lindy Lawler.” Id.

 Petitioner’s reliance on Scott v. State, 915 S.W.2d 505 (Tex. Crim. App. 1996), is

 misplaced. The cited opinion is a dissent from the denial of a petition for discretionary

 review. Further, the underlying case, 905 S.W.2d 783 (Tex. App.—Waco 1995, pet.

 ref’d), which did reverse a conviction where the defendant was charged with

 assaulting “Ray Gann” when the victim’s name was actually “Roy Gann,” was later

 disavowed, rendering the case no longer good law. Williams v. State, 975 S.W.2d 375,

 377 (Tex. App.—Waco 1998, pet. ref’d). And Petitioner has not shown that he was

 surprised to his detriment by any purported discrepancy between “Charles Lawler”




                                            5
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 6 of 10 PageID #: 724




 and “Charles Lindy Lawler.” See Stevens v. State, 891 S.W.2d 649, 650 (Tex. Crim.

 App. 1995). Petitioner’s objection on this point is without merit.

                                           6.

       Petitioner next argues that new evidence—a request for admission in an

 unrelated Van Zandt County case—negates the serious bodily injury element of his

 convicted offense. Docket No. 60 at 19–23. Petitioner asserts that he submitted

 requests for admissions to Lawler, one of which asked: “Do you admit or deny that on

 March 16, 2015, you suffered incapacitation, permanent disfigurement, protracted

 loss or impairment of function of any bodily member or organ?” Docket No. 37 at 29.

 The response was: “Denied.” Id.

       As the Magistrate Judge explained, the factual basis of this actual innocence

 claim is the contention that Lawler did not suffer “serious bodily injury.”        The

 Magistrate Judge determined that Petitioner testified at his plea hearing that he had

 discussed the facts of the case with counsel, rendering the factual predicate of his

 claim of innocence available to him prior to the entry of his guilty plea. Docket No. 55

 at 14. Petitioner objects that there is no evidence as to what facts he and counsel

 discussed; thus, he asserts it “would require the Court to exercise speculation that

 trial counsel discussed Charles Lawler’s medical records with the Petitioner, as

 clearly there is [sic] no medical records for Charles Lawler; however, there is medical

 records for Charles Lindy Lawler.” Docket No. 60 at 21. But the Magistrate Judge

 correctly determined that the medical evidence upon which Petitioner relies for his

 claim of actual innocence was available to him through his discussions with counsel.

 Docket No. 55 at 14 (“At the guilty plea proceeding, Gilmer testified that he had gone


                                            6
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 7 of 10 PageID #: 725




 over the facts of his case with counsel, both as alleged by the State and the facts as

 Gilmer saw them.” (citing Docket No. 17-14 at 65)). Accordingly, this objection is

 without merit.

                                           7.

       After incorrectly asserting that “this Court has already determined that the

 Petitioner has presented a meritorious claim of actual innocence based on new

 evidence showing that the [sic] Charles Lindy Lawler did not suffer any serious bodily

 injury,” Petitioner asserts that “the record contains no evidence that the alleged

 victim in this case suffered serious bodily injury,” and that the Court “in the interest

 of justice must vacate the Petitioner’s conviction.” Docket No. 60 at 22–23. To the

 extent Petitioner is making a freestanding claim of actual innocence as a ground for

 habeas corpus relief, the Magistrate Judge correctly determined that such a claim

 does not provide a valid basis for habeas corpus relief. Docket No. 55 at 27 (citing

 Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir. 2000)). Furthermore, Petitioner’s

 assertion that there is no evidence of serious bodily injury is incorrect because he

 entered a sworn judicial confession that he had committed the offense exactly as

 charged in the indictment, and this judicial confession is sufficient evidence to

 support the finding of guilt. Smith v. McCotter, 786 F.2d 697, 702 (5th Cir. 1986).

 Accordingly, this objection is without merit.

                                           8.

       Petitioner also argues that the state habeas court’s rejection of his actual-

 innocence claim is not entitled to a presumption of correctness because the petition

 is still pending, in that no mandate has issued. Docket No. 60 at 23. Petitioner is


                                            7
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 8 of 10 PageID #: 726




 mistaken. A denial of state habeas relief without written order does not require the

 issuance of a mandate.1 See Tex. Code Crim. Pro. art. 11.07(5). Accordingly, this

 objection is without merit.

                                                   9.

          Next, Petitioner argues that although the state habeas court deemed Key’s

 affidavit credible, this determination should not be entitled to deference because the

 affidavit was not premised on a live evidentiary hearing, was not fairly supported by

 the record, the state habeas judge was not the judge who presided over the trial, Key’s

 affidavit does not show that he is competent to testify or that the facts therein stated

 are true and correct, and the allegations of the affidavit are not supported by the

 record.     Docket No. 60 at 27.         But Key’s affidavit states that he has personal

 knowledge of the facts and is otherwise competent to make the affidavit. Docket

 No. 17-14 at 4. A live evidentiary hearing is not required for the federal court to apply

 the presumption of correctness to the state habeas court’s findings of fact. Harris v.

 Thaler, 464 F.App’x 301 (5th Cir. 2012). Judge Drum presided over Petitioner’s trial

 as well as the state habeas proceedings. And in order to overcome a state habeas

 court’s factual findings, a federal habeas petitioner must show by clear and

 convincing evidence that these findings are incorrect. 28 U.S.C. § 2254(e)(1); Ford v.

 Davis, 910 F.3d 232, 234 (5th Cir. 2018).               Petitioner has failed to make such a

 showing. Accordingly, his objection on this point is without merit.




 1   Further, were Petitioner correct in this argument, Petitioner’s claim of actual innocence would be
     unexhausted and thus not properly before the federal district court.


                                                    8
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 9 of 10 PageID #: 727




                                           10.

       Petitioner reiterates his assertions that he was told he would be eligible for

 deferred adjudication probation and that Key did not discuss with him the

 advantages of pleading guilty or not pleading guilty and pursuing a jury trial. Docket

 No. 60 at 28–31. The Magistrate Judge correctly determined that these claims were

 foreclosed by the state habeas court’s findings, Key’s affidavit (which the state habeas

 court implicitly found credible), and the fact that Petitioner was told the correct range

 of punishment in open court before entering his plea and thus knew he was not

 eligible for probation. Docket No. 55 at 26–27. Although he asserts that “Petitioner

 by way of the Written Admonishment was informed and advised about the trial court

 deferring the finding of guilt and placing the Petitioner on community supervision,”

 this is incorrect; the written admonishments state that the offense is a first-degree

 felony, carrying a punishment of confinement in the Institutional Division of the

 Texas Department of Criminal Justice for life or for a term of not more than 99 years

 or less than 5 years, and in addition, a fine not to exceed $10,000.00 may be imposed.

 Docket No. 17-14 at 52. Accordingly, this objection is without merit.

                                           11.

       Finally, Petitioner complains that Key did not investigate his claim of self-

 defense even after Petitioner told him that he had been struck in the head with a

 garden hoe. Docket No. 60 at 31. As the Magistrate Judge observed, Petitioner

 asserted in his state habeas petition that he had suffered a four-inch cut on his head,

 and also gave a written statement in which he said that he had suffered a two-inch

 cut on his head. Docket No. 55 at 23. However, a report from a jail nurse stated that


                                            9
Case 6:19-cv-00208-JDK-JDL Document 61 Filed 09/15/21 Page 10 of 10 PageID #: 728




  Petitioner had no medical history or complaints of any pain from a trauma-inflicted

  injury since he was booked into the jail. Docket No. 17-14 at 78. Even assuming Key

  did not investigate this assertion, Petitioner has not shown how an investigation

  would have aided the defense. Accordingly, this objection is without merit.

                                        *    *   *

        Having conducted a de novo review of the Report, Petitioner’s objections, and

  the record in this case, the Court has determined that the Report of the United States

  Magistrate Judge is correct, and Petitioner’s objections are without merit. The Court

  therefore OVERRULES Petitioner’s objections (Docket No. 60) and ADOPTS the

  Report and Recommendation of the Magistrate Judge (Docket No. 55) as the opinion

  of the District Court.   The Court therefore GRANTS Respondent’s motion for

  summary judgment (Docket No. 50).         This petition for habeas corpus is hereby

  DISMISSED with prejudice.          Further, the Court DENIES a certificate of

  appealability

            So ORDERED and SIGNED this 15th day of September, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            10
